—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in .Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The misbehavior report and urinalysis test results indicating the presence of opiates, together with the testimony at the hearing, provide substantial evidence to support the determination finding petitioner, a prison inmate, guilty of violating the prison disciplinary rule which prohibits the unauthorized use of a controlled substance (see, Matter of Kreel v Goord, 249 AD2d 600, lv denied 92 NY2d 807). The conflicting testimony presented at the hearing as to whether the cough medicine petitioner was allegedly taking caused a false positive test result presented a credibility issue for the Hearing Officer to resolve (see, Matter of Wood v Selsky, 240 AD2d 876). Petitioner’s remaining contentions, including that the hearing transcript is incomplete, have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.